Fowler, S.—
The trustees have filed their account and ask for a construction of paragraph sixth of the will of the testatrix. In that paragraph the testatrix gave her executors one-third of her estate in trust for the benefit of her daughter, Anna Maria Taggart, “ to pay the net income therefrom as often as half-yearly to her during her life, and in trust upon and after her death to pay over and divide the principal or capital thereof to and among the children of my said daughter, in equal shares, upon their severally becoming twenty-one years of age, and during their minority to apply the income of each child’s share to his or her use towards their support and maintenance.”
The testatrix died on the 4th .of January, 1897, and her daughter, Anna Maria Taggart, died on the 5th day of September, 1915. At the date of death of the testatrix Anna Maria Taggart had four children living, and three of them survived the life tenant. The other predeceased her mother, but was survived by three children, who are infants, and who appear in this proceeding by special guardian duly appointed by this court. The children of Anna Maria Taggart who survived her contend that they are entitled to the principal of the trust fund set apart for their mother by the will of the testatrix, while the special guardian for the infants contends that they take their mother’s share, or a one-fourth part of the principal.
*327The determination of this question depends upon whether the remainders after the life estate of Anna Maria Taggart were vested or contingent. The question is not perhaps free from doubt, but as the facts in this matter are practically the same as those in the case of Fulton Trust Co. v. Phillips (164 App. Div. 498), I feel that the decision in that case is controlling upon me. I will therefore hold that the remainders were vested, and that the share of Josephine Wilde goes to. her legatees, if she made a will, or to her next of kin if she died intestate.
Decreed accordingly.